Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities: typographical error.
	Claim 23 recites the limitation wherein the water or brine is the acid solution and has a pH of 3.0 or below” in lines 1-2.  
The Examiner suggests the following amendment: “wherein the water or brine  has a pH of 3.0 or below.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 9-10, 17-19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya (U.S Pub 2011/0290482) in view of Venkatesan et al (U.S Patent 4,487,262) (“Venkatesan”).
Regarding Claim 1, Weerasooriya discloses a composition for enhanced oil recovery (Abstract), the composition comprising effective amounts of a chelating agent, a bio-surfactant, and water (Abstract; Page 2, paragraph [0014]; [0017]; paragraphs [0036]-[0037]; [0044]).
Weerasooriya, however, fails to expressly disclose a composition comprising a carbonate salt.
Venkatesan teaches the methods above wherein the composition comprises a carbonate salt (Abstract; Col 2, lines 15-45; Col 4, lines 3-13) for the purpose of injecting into the formation in order to drive the mobilized oil through the formation to the production well for recovery (Abstract; Col 4, lines 3-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Weerasooriya to include a carbonate salt, as taught by Venkatesan, because doing so would help inject the composition into the formation in order to drive the mobilized oil through the formation to the production well for recovery.

Regarding Claim 2, Weerasooriya discloses the composition of claim 1, further comprising a pH adjuster (Abstract; Page 2, paragraphs [0038]-[0040]; Page 4, paragraph [0088]).



Regarding Claim 4, Weerasooriya discloses the composition of claim 1, wherein the chelating agent is EDTA (Abstract; Page 2, paragraphs [0017] and [0038]).

Regarding Claim 5, Weerasooriya discloses the composition of claim 4, wherein the amount of EDTA present in the composition is 5 g/L to 50 g/L (Abstract; Page 2, paragraphs [0022] and [0027]-[0031]).

Regarding Claim 9, Venkatesan teaches the composition of claim 1, wherein the carbonate salt is sodium bicarbonate (Abstract; Col 2, lines 15-45; Col 4, lines 3-13).

Regarding Claim 10, Venkatesan teaches the composition of claim 9, wherein the amount of sodium bicarbonate is 20 g/L to 200 g/L (Abstract; Col 2, lines 15-45; Col 4, lines 3-13).

Regarding Claim 17, Venkatesan teaches the method for enhancing oil recovery from an oil-bearing subterranean formation (Abstract), the method comprising injecting a composition of claim 1 and injecting an acid solution into the formation, wherein the acid solution lowers the pH of the composition and causes the controlled release of carbon dioxide gas inside the formation (Abstract; Col 2, lines 15-44; Col 3, lines 20-35).



Regarding Claim 19, Venkatesan teaches the method of claim 17, wherein the acid solution is injected after injection of the composition (Col 1, lines 32-40; Col 2, lines 15-44; Col 3, lines 20-35).

Regarding Claim 21, Venkatesan teaches the method of claim 17, wherein a quantity of acid solution is added such that the pH of the composition is reduced to 7 or below (Col 1, lines 32-40; Col 2, lines 15-44; Col 3, lines 20-35).

Regarding Claim 22, Venkatesan teaches the method of claim 17, further comprising injecting water or brine to push the composition and acid solution deep into the formation (Col 2, lines 15-44; Col 3, lines 20-35).

Regarding Claim 23, Venkatesan teaches the method of claim 22, wherein the water or brine is the acid solution and has a pH of 3.0 or below (Col 2, lines 15-44; Col 3, lines 20-35).

Regarding Claim 24, Weerasooriya discloses the method of claim 17, further comprising a plugging step, wherein the plugging step comprises injecting a plugging composition comprising 1.0-1.5% sodium alginate dissolved in water into the formation (Page 2, paragraph [0014]; Page 4, paragraph [0081] and [0089]).


Regarding Claim 26, Weerasooriya discloses the method of claim 17, further comprising shutting the formation for 3 to 30 days (Abstract; Page 4, paragraphs [0081]-[0082]).

Regarding Claim 27, Venkatesan teaches the method of claim 17, wherein once carbon dioxide release has stopped inside the formation, pumping of oil from the formation can begin after about 1 to 2 days (Abstract; Col 3, lines 4-35).

Regarding Claim 28, Weerasooriya discloses the method of claim 17, wherein the formation has a permeability of 10mD or lower (Abstract; Page 4, paragraphs [0081]-[0082]).



Claim 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Weerasooriya (U.S Pub 2011/0290482) in view of Venkatesan et al (U.S Patent 4,487,262) (“Venkatesan”), and further in view of Alwattari (U.S Patent 10,011,761).
Regarding Claim 6, Weerasooriya fails to disclose the composition of claim 1, wherein the bio-surfactant is a sophorolipid.
wherein the bio-surfactant is a sophorolipid (Abstract; Col 2, lines 37-67; Col 6, lines 3-14) for the purpose of lower the interfacial tension between liquids and/or solid and a liquid downhole in order to help the fluids penetrate into the formation downhole (Abstract; Col 1, lines 6-13; Col 2, lines 46-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Weerasooriya to include a bio-surfactant such as a sophorolipid, as taught by Alwattari, because doing so would help lower the interfacial tension between the liquids and/or solid and a liquid downhole in order to help the fluids penetrate into the formation downhole.

Regarding Claim 8, Alwattari teaches the composition of claim 6, wherein the amount of sophorolipid in the composition is 1 g/L to 30 g/L (Abstract; Col 6, lines 18-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shaw et al (U.S Patent 4,561,501) – discloses methods of recovering oil from a subsurface earth formation by injecting an aqueous surfactant system comprising a polyvalent metal carboxylate, a co-surfactant, and an electrolyte to form a multiphase system in order to drive the system through the reservoir and displace the oil for recovery (Abstract; Col 7, lines 33-58).
	Sanders et al (U.S Pub 2012/0055685) – discloses methods of recovering petroleum from an oil well by including an alkali or alkali earth carbonate into a water layer of the reservoir and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        
/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674